RIGINAL
           Jfn tbe Wniteb ~tates Qtourt of jfeberal Qtlaims
                                              No. 17-968C
                                      Fi led: November 13, 2017
                                      NOT FOR PUBLICATION                            FILED
                                                )                                  NOV 13 2017
 WENDELL W. PHILLIPS ,                          )
                                                                                 U.S. COURT OF
                                                )                               FEDERAL CLAIMS
                        Pl aintiff,             )
                                                )       Pro Se; RCFC l 2(b)(l); Subject-Matter
 v.                                             )      Jurisdiction ; Claims Against Parties Other
                                                )      Than The United States.
 THE UNITED STATES,                             )
                                                )
                        Defendant.              )
                                                )
~~~~~~~~~~~~~~~)

        Wendell W Phillips, MN, plaintiff prose.

       Antonia R. Soares, Tri al Attorney, L;sa L. Donahue, Assistant Director, Robert E.
Kirschman, Jr., Director, Chad A. Readier, Acting Assistant Attorney General, Commercial
Litigation Branch, Civil Div is ion, United States Department of Justice, Washington, DC, for
defendant.
                          MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       Plaintiff prose, Wendell W. Ph illips, brought this action seeking monetary damages and
other re lief from, among others, the United States in connection with several c ivil actions that he
previously filed before the United States D istrict Court for the Eastern District of Michigan, the
United States District Court for the Western District of Michigan, and the Ingham County Circuit
Cowt. See generally Campi. The government has moved to dismiss this matter for lack of
subject-matter jurisdiction, pursuant to Rule l 2(b )(1) of the Rules of the United States Court of
federa l C la ims ("RCFC"). See generally Def. Mot. Plaintiff has a lso moved for a defau lt
judgment pursuant to RCFC 55. See generally Pl. Mot. For the reasons set fo1th below, the
Court GRANTS the government' s motion to dismiss and DENIES the p la intiff's motion for
defau It judgment.
II.     FACTUAL AND PROCEDURAL BACKGROUND'

        A. Factual Background

        Plaintiff prose, Wendell W. Phillips commenced this action on July 17, 2017. See
generally Com pl. Plaintiffs complaint is difficult to follow. But, plaintiff appears to allege that
eet1ain federal and state judges and other government officials engaged in illegal conduct in
connection with the disposition of four civil actions that plaintiff filed before the United States
District Court for the Eastern District of Michigan, the United States District Court for the
Western District of Michigan, and the Ingham County Circuit Court. Id.

         Specifically, plaintiff names seven individuals as patty defendants in the complaint:
Janice M. Rodgers of the United States Depat1ment of Justice; Michelle Harmon, Special Agent
with the Federal Bureau of Investigation; Wendell A. Miles, Judge of the United States District
Cow1 for the Western District of Michigan; Charles E. Rosen, Chief Judge of the United States
District Court for the Eastern District of Michigan; George Caram Stech, Judge of the United
States District Court for the Eastern District of Michigan; David J. Weaver, Clerk of Court for
the United States District Cow1 for the Eastern District of Michigan; and William E. Collette,
Chief Justice of the Ingham County Circuit Cow1. Id. at ~ii 7-13. In addition, plaintiff names the
United States and the state of Michigan as defendants in the complaint. Id. at I.

        As background, before plaintiff filed this action, he filed four cases before the United
Stales District Cow1 for the Eastern District of Michigan, the United States District Cowt for the
Western District of Michigan, and the Ingham County Circuit Court that are pertinent to this
matter. See generally Phillips v. Lansing Sch. Dist., el al., No. 00-91542-CZ-C30 (Ingham Cty.
Cir. Ct. Mar. 27, 2000); Phillips v. Lansing Sch. Dist., et al., No. 5:03-CV-00034 (W.D. Mich.
Mar. 27, 2003); Phillips v. Daktronics, Inc., No. 07-CV-14662, 2007 WL 4590993 (E.D. Mich.
Oct. 31, 2007); and Phillips v. Nat 'l Basketball Ass 'n, No. 10-CV-14734, 2011 WL 3113109
(E.D. Mich. July 26, 2011). In those matters, plaintiff challenged either the termination of his
employment with the Lansing, Michigan School District, or an alleged breach of contract
regarding an LED-lighted basketball backboard that plaintiff maintains that he invented. Id.

1
  The facts recited in this Memorandum Opinion and Order are taken from plaintiffs complaint
("Compl.") and the government's motion to dismiss ("Def. Mot."). In addition to filing a complaint,
plaintiff set f011h some of his claims by hand on the Court's complaint form ("Compl. Form").


                                                   2
Plaintiff was unsuccessful in those cases, and several of the cases have been dismissed for lack
of subject-matter jurisdiction. 2 Id.

        In this case, plaintiff alleges that the United States "through the assistance of State of
Michigan Court Officers, and the Federal District Court Officers in the State of Michigan" have
used "government letterhead to falsify documents" in connection with the dismissal of these
cases. Id. at 'if 15. Plaintiff further alleges that the presidingjudges in the aforementioned cases
violated his constitutional rights under the Fourth, Fifth, Thirteenth and Fourteenth Amendments
to the United States Constitution. Id. at 'if'if 15; 20-24; 32.

        Plaintiff also asserts claims based upon the Civil Rights Act, 42 U.S.C. §§ 1983 and 1988,
and the Sherman Act, 15 U.S.C. §§ 1-7. Id. at i! 24-26; 27-3 l; Comp!. Form at 1. Lastly,
plaintiff appears to asse1t fraud and conspiracy claims in the complaint. Comp!. il'if 2(a), 2(b),
16; Comp!. Form at 2.

        As relief, plaintiff request that, among other things, the Cowt enforce a $700 million
default judgement that he sought in proceedings before the United States District Court for the
Eastern District of Michigan; award monetary damages in the amount of $3.5 trillion; and grant
certain injunctive relief. Comp!. at 15; Def. Mot. at 3.


2 On March 27, 2000, plaintiff filed an employment discrimination case against the Lansing School
District and the Assistant Superintendent in the Ingham County, Michigan Circuit Court. See Compl. Ex.
D at 1. The Ingham County Circuit Coutt granted summary disposition in favor of the defendants and
dismissed the case on July 3 I, 2001. Id. at 5. On March 27, 2003, plaintiff filed another action against
the Lansing School District and the Assistant Superintendent in the United States District Coutt for the
Western District of Michigan. See Phillips v. Lansing Sch. Dist., et al., No. 5:03-cv-00034 (W.D. Mich.
Mar. 27, 2003). The district court dismissed plaintiffs complaint for lack of subject-matter jurisdiction.
Id. at 4; see also Phillips v. Lansing Sch. Dist., et al., 89 Fed. App'x 570, 571 (2004) (affirming the
district coutt's dismissal for lack of subject-matter jurisdiction); Phillips v. Lansing Sch. Dist., et al., 543
U.S. 990 (2004) (cert. denied); Philipps v. Lansing Sch.Dist., et al., 543 U.S. I 179 (2005) (reh 'g
denied). On October 3 I, 2007, plaintiff filed a breach of contract action in the United States District
Court for the Eastern District of Michigan against Daktronics, Inc., relating to a LED-lighted basketball
backboard that plaintiff maintains that he invented. Phillips v. Daktronics, Inc., No. 07-CV-14662, 2007
WL 4590993, at *5-11 (E.D. Mich. Oct. 31, 2007). The district comt subsequently dismissed the case as
time-barred. Phillips v. Daktronics, Inc., No. 07-CV-14662, 2008 WL 324248, at *l (E.D. Mich. Feb. 5,
2008). On November 29, 2010, plaintiff filed another lawsuit in the United States District Court for the
Eastern District of Michigan related to a LED-lighted basketball backboard, which the district coutt
dismissed on July 26, 201 l. Phillips v. Nat'/ Basketball Ass'n, No. 10-CV-14734, 2011WL3113109, at
* l (E.D. Mich. July 26, 2011 ).



                                                       3
        B. Procedural Background

        On July 17, 2017, plaintiff filed the complaint in this matter. See generally Comp!.;
Comp!. Form. On September 15, 2017, the government filed a motion to dismiss this matter for
lack of subject-matter jurisdiction, pursuant to RCFC l2(b )(I). See generally Def. Mot.

        On September 29, 2017, plaintiff filed a response and opposition to the government's
motion to dismiss. 3 See generally Pl. Resp. Plaintiff also filed a motion for default judgment on
September 29, 2017. See generally Pl. Mot.

        On October 13, 2017, the government filed a reply in support of its motion to dismiss.
See generally Def. Reply. On October 26, 2017, the government filed a response and opposition
to plaintiffs motion for default judgment. See generally Def. Resp. On October 30, 2017,
plaintiff filed a sur-reply in further response and opposition to the government's motion to
dismiss by leave of the Court. See generally Pl. Sur-reply. On November 6, 2017, plaintiff filed
a response to the government's response and opposition to plaintiffs motion for default
judgment. See generally Pl. Resp. to Def. Resp.

        These matters having been fully briefed, the Court resolves the pending motions.

III.    LEGAL ST AND ARDS

        A. Pro Se Litigants

        Plaintiff is proceeding in this matter prose. The Court recognizes that parties proceeding
prose are granted greater leeway than litigants represented by counsel. See Haines v. Kerner,
404 U.S. 519, 520-21 (1972) (holding that prose complaints are held to "less stringent standards
than formal pleadings drafted by lawyers"); Matthews v. United States, 750 F.3d 1320, 1322
(Fed. Cir. 2014) (citation omitted). Nonetheless, "[w]hile a court should be receptive to prose
plaintiffs and assist them, justice is ill-served when a jurist crosses the line from finder of fact to
advocate." Demes v. United States, 52 Fed. Cl. 365, 369 (2002). And so, while the Court may




3 On September 29, 2017, plaintiff also filed a document entitled "Legal Memorandum." The Court

construes this filing to be a part of plaintiffs response and opposition to the government's motion to
dismiss.


                                                     4
excuse ambiguities in plaintiffs complaint, the Court does not excuse the complaint's defects.
See Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

        In addition, this Court has long recognized that "the leniency afforded to a prose litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements."
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). For this reason, a prose plaintiff-like
any other plaintiff-must establish the Cou1t's jurisdiction to consider his claim by a
preponderance of the evidence. Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor
v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)).

        B. RCFC 12(b)(l)

        When deciding a motion to dismiss for lack of subject-matter jurisdiction, this Court must
assume that all undisputed facts alleged in the complaint are true and must draw all reasonable
inferences in the non-movant's favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); United
Pac. Ins. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); RCFC 12(b)(l).
Plaintiff bears the burden of establishing subject-matter jurisdiction, and must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that "it lacks jurisdiction over the subject
matter, it must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274, 278 (2006)
(citing RCFC 12(h)(3)).

        In this regard, the United States Cou1t of Federal Claims is a court of limited jurisdiction
and "possess[ es] only that power authorized by Constitution and statute." Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Specifically, the Tucker Act grants the Court
jurisdiction over:

        [A ]ny claim against the United States founded either upon the Constitution, or any
        Act of Congress or any regulation of an executive depaitment, or upon any express
        or implied contract with the United States, or for liquidated or unliquidated
        damages in cases not sounding in tort.

28 U.S.C. § 149l(a)(l). The Tucker Act, however, is "a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages .... [T]he Act
merely confers jurisdiction upon [the United States Coutt of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976).


                                                  5
        To come within the jurisdictional reach and waiver of the Tucker Act, a plaintiff must
identify a separate source of substantive law that creates the right to money damages. Cabral v.
United States, 317 F. App'x 979, 98 J (Fed. Cir. 2008) (citing Fisher v. United States, 402 F.3d
1167, l l 72 (Fed. Cir. 2005)); Norman v. United States, 429 F.3d I 081, 1095 (Fed. Cir. 2005).
And so, if the Court finds that the source of Jaw alleged is not money-mandating, the Comt must
dismiss the case for lack of subject-matter jurisdiction. Fisher, 402 F.3d at l 173; RCFC
12(b)(l).

        Specifically relevant to this matter, it is well-established that the Court "does not have
jurisdiction to review the decisions of district courts or the clerks of district comts relating to
proceedings before those courts." Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).
The Court also does not possess jurisdiction to review state court decisions. Jones v. United
States, 440 Fed. App'x 916, 918 (Fed. Cir. 20 l l ); see also Mora v. United States, l 18 Fed. Cl.
713, 716 (20 l 4) ("[T]his comt does not have jurisdiction to review the decisions of state courts,
federal bankruptcy courts, federal district courts, or federal circuit courts of appeals."). And so,
the Court must dismiss a claim seeking to review the decisions of district courts or state comts
for lack of subject-matter jurisdiction. Id. The Court is also without jurisdiction to review tort
claims, as "the Tucker Act expressly excludes tort claims ... from the jurisdiction of [this
Court.]" Hernandez v. United States, 96 Fed. Cl. 195, 204 (2010). See 28 U.S.C. § 149l(a)(l);
see also Keene Corp. v. United States, 508 U.S. 200, 214 (1993) ("[T]ort cases are outside the
jurisdiction of the Court of Federal Claims today."); Rick's Mushroom Serv., Inc. v. United
States, 521 F.3d 1338, 1343 (2008 ("The plain language of the Tucker Act excludes from the
Comt of Federal Claims jurisdiction [over] claims sounding in tmt.").

IV.     LEGAL ANALYSIS

        A. The Court Does Not Possess Jurisdiction To Consider Plaintiff's Claims

        The government has moved to dismiss plaintiff's complaint for lack of subject-matter
jurisdiction upon the grounds that: (I) the Comt may not review the decisions of state courts or
federal district courts; (2) the Court may not entertain plaintiff's claims against parties other than
the United States; (3) the Court may not consider plaintiff's Civil Rights Act and Sherman Act
claims; (4) the Court may not entertain plaintiff's claims arising under non-money mandating
constitutional provisions; and (5) plaintiff's tort claims are jurisdictionally precluded under the

                                                   6
Tucker Act. Def. Mot. at 15-20; Def. Reply at 1-2. Plaintiff counters that he has established
subject-matter jurisdiction because his claims are brought against the United States, and they are
based upon the actions of state and federal officials who acted in their official capacities. See
generally Pl. Sur-reply.

         For the reasons discussed below, the Cowt does not possess subject-matter jurisdiction to
consider any of plaintiffs claims. And so, the Cou1t GRANTS the government's motion to
dismiss and DISMISSES the complaint. RCFC 12(b)(l).

                1. The Court Does Not Possess Jurisdiction
                   To Review The Decisions Of Other Courts
         As an initial matter, the Court does not possess subject-matter jurisdiction to consider
plaintiffs challenges to the actions of the federal and state cowts that considered his prior civil
litigation. And so, the Court must dismiss plaintiffs claims for lack of subject-matter
jurisdiction. RCFC 12(b)(l).

          In the complaint, plaintiff alleges that, among other things, the chief judge of the
Ingham County Circuit Court erred in dismissing plaintiffs employment discrimination case
before that court.   Comp!.~   7; Comp!. at 15. Plaintiff also alleges that the United States district
court judges who presided over his district court cases misapplied the law by dismissing these
cases.   Comp!.~~    11, 13, 23; Comp!. Form at 2. It is well-established that the Court may not
consider plaintiffs challenges to the actions of these cowts.

         Indeed, the Federal Circuit has long held that this Court does not possess subject-matter
jurisdiction to review the decisions of district courts relating to proceedings before those courts.
Joshua, 17 F.3d at 380 (stating that the Court does not have jurisdiction to review the decisions
of district courts); see also Vereda. LTDA. v. United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001)
(noting that this Court is not an appellate tribunal, and does not have jurisdiction to review the
decisions of district courts). This Court similarly does not possess subject-matter jurisdiction to
review the decisions of state cowts. Mora, 118 Fed. Cl. at 716. ("[T]his court does not have
jurisdiction to review the decisions of state courts, federal bankruptcy courts, federal district
courts, or federal circuit courts of appeals."); Kurt v. United States, 103 Fed. Cl. 384, 386 (2012)
(dismissing, for lack of jurisdiction, plaintiffs claims against "the Missouri judiciary ... and
various unnamed judges of the state of Missouri"); Vlahakis v. United States, 215 Ct. Cl. 1018,


                                                   7
1018 (1978) ("The plaintiff's assertions concerning Illinois state officials and courts are
obviously beyond this court's jurisdiction."). Because a review of the decisions of other courts is
precisely the kind of relief that plaintiff seeks in the complaint, the Court may not consider
plaintiffs claims. And so, the Court must dismiss plaintiffs claims for lack of subject-matter
jurisdiction. RCFC I 2(b )(! ).

                2. The Court May Not Consider Plaintiffs
                   Claims Against Parties Other Than The United States
        The Court also may not entertain plaintiffs claims against the federal and state judges
who presided over his prior cases, other federal government officials, and the state of Michigan.
Campi. at I;   Campi.~~   7-13. See Souders v. SC. Pub. Sen1. Auth., 497 F.3d 1303, 1308 (Fed.
Cir. 2007); see also Anderson v. United States, 117 Fed. Cl. 330, 331 (2014) ("This court does
not have jurisdiction over any claims alleged against states, localities, state and local government
entities, or state and local government officials and employees; jurisdiction only extends to suits
against the United States itself."); Reid v. United States, 95 Fed. Cl. 243, 248 (2010) ("The Cami
of Federal Claims does not have jurisdiction to hear plaintiffs claims naming states, localities,
state government agencies, local government agencies and private individuals and entities as
defendants."). It is well-established that the United States is the only proper defendant in cases
brought in this Court. RCFC IO(a); Pikulin v. United States, 97 Fed. CI. 71, 75 (2011);
Stephenson v. United States, 58 Fed. Cl. I86, 190 (2003) (emphasis in original) ("[T]he only
proper defendant for any matter before this court is the United States, not its officers, nor any
other individual."). And so, plaintiff may not pursue the claims against these individuals and the
state of Michigan in this litigation. RCFC I 2(b)(! ).

       Plaintiffs argument that he may bring his claims against the individuals named in the
complaint, because he is suing these individuals in their official capacities, is also misguided. In
his response and opposition to the government's motion to dismiss, plaintiff argues that he may
bring claims pursuant to 28 U.S.C. § 2671 (definitions related to Federal Tort Claims Act
("FTCA") actions) and 28 CFR § 50.15 (representation of federal officials). PI. Resp. at 2. But,
as the government notes in its reply brief, plaintiff cannot properly rely upon Section 2671 to
establish the Couti's jurisdiction, because FTCA actions must be brought in a United States
district court. See 28 U.S.C. § I346(b)(I); Beadles v. United States, 115 Fed. Cl. 242, 246
(2012) (holding that district comis have exclusive jurisdiction over tort claims for money

                                                  8
damages against the United States.) Plaintiffs reliance upon the Department of Justice
regulations regarding the legal representation of federal government officials is also misplaced,
because these regulations are not germane to the question of this Court's jurisdiction. Pl. Resp.
at 2. And so, the Court must dismiss plaintiff's claims against all patties other than the United
States. RCFC 12(b)(1 ).

               3. The Court Does Not Possess Jurisdiction To
                  Consider Plaintiff's Civil Rights Act and Sherman Act Claims
       The Court is similarly without jurisdiction to consider plaintiff's claims arising under the
Civil Rights Act and Sherman Act, because such claims must be brought in a United States
district court. In the complaint, plaintiff alleges that the judges who presided over his prior cases
should be held liable under Sections 1983 and 1988 of the Civil Rights Act and the Sherman Act.
Comp!. 'if'if 20-31. Plaintiff's claims may not be pursued in this Court.

       Congress has committed jurisdiction over claims brought pursuant to the Civil Rights Act
to the United States district courts. See 28 U.S.C. § 1343(a)(4) (2006) ("The district courts shall
have original jurisdiction of any civil action authorized by law to be commenced by any person .
. . (4) To recover damages or to secure equitable or other relief under any Act of Congress
providing for the protection of civil rights .... "); see also 42 U.S.C. § 1981; Cherbanaeffv.
United States, 77 Fed. Cl. 490, 502 (2007) ("Where Congress has granted exclusive jurisdiction
in ce1tain courts, these statutory provisions govern."). Jurisdiction to entertain claims brought
pursuant to the Sherman Act is also explicitly committed to the United States district courts. 15
U .S.C. § 4 ("The several district courts of the United States are invested with jurisdiction to
prevent and restrain violations of sections 1to7 of this title."); Huffordv. United States, 87 Fed.
Cl. 696, 703 (2009) ("Cases under 15 U.S.C. §§ 1-7 are likewise explicitly committed to the
district courts."). And so, the Comt must dismiss plaintiff's Civil Rights Act and Sherman Act
claims for want of subject-matter jurisdiction. RCFC 12(b)( 1).

               4. Plaintiff's Constitutional Claims Are Also .Jurisdictionally Precluded

       In addition, the Court is without jurisdiction to ente1tain plaintiff's constitutional claims,
because the constitutional provisions that plaintiff relies upon are not money-mandating. In the
complaint, plaintiff alleges that he has been deprived of his constitutional rights under the




                                                  9
Fourth, Fifth, Thi1teenth and Fourteenth Amendments to the United States Constitution due to
the alleged actions of the defendants. Comp I. i! 15.

       The Court does not possess subject-matter jurisdiction to consider plaintiffs claims based
upon the Fourth, Fifth, and Thirteenth Amendments, because these constitutional provisions are
also not money-mandating provisions oflaw. Brown v. United States, I 05 F. 3d. 621, 623 (Fed.
Cir. 1997) ("Because money damages are not available for a Fourth Amendment violation, the
Court of Federal Claims does not have jurisdiction over such a violation."); McCullough v.
United States, 76 Fed. Cl. I, 4 (2006) ("[T]he Fifth Amendment is not a source that mandates the
payment of money to plaintiff."); Johnson v. United States, 79 Fed. Cl. 769, 774 (2007) ("This
court, however, cannot entertain claims brought under the Thirteenth Amendment because it
does not mandate the payment of money damages for its violation."); Smith v. United States, 36
Fed. Appx. 444, 446 (Fed. Cir. 2002) (stating that the Cowt lacks jurisdiction over Fourth, Fifth,
and Thi1teenth Amendment claims).

       It is also well-established that this Cowt does not possess subject-matter jurisdiction to
consider plaintiffs due process and equal protection claims brought pursuant to the Fowteenth
Amendment, because the due process and equal protection clauses of the Fourteenth Amendment
do not mandate the payment of money by the United States. See LeBlanc v. United States, 50
F.3d I 025, I 028 (Fed Cir. 1995) (finding the Due Process and Equal Protection Clauses of the
Fourteenth Amendment do not constitute "a sufficient basis for jurisdiction because they do not
mandate payment of money by the government"); see also Quailes v. United States, 25 Cl. Ct.
659, 664, ajf'd, 979 F.2d 216 (Fed. Cir. 1992) ("This court does not have jurisdiction ... because
neither the due process or equal protection clauses of the Constitution 'obligate the United States
to pay money damages."') (citation omitted).

       Because plaintiff has failed to identify a money-mandating provision of the Constitution
that confers jurisdiction upon this Cowt, the Court must dismiss plaintiffs constitutional claims
pursuant to RCFC J2(b )(I).

               5. The Court May Not Consider Plaintiff's Tort Claims
       Lastly, the Court must also dismiss plaintiffs tmt claims because these claims are
jurisdictionally precluded under the Tucker Act. 28 U.S.C. § 149l(a). In the complaint, plaintiff
alleges that the government has engaged in fraud, document falsification, and conspiracy.

                                                 JO
Comp!.   iii! 2(a), 3,   15, 19; Comp!. Form at 2. This Court has long recognized that such claims
sound in tmt. McCauley v. United States, 38 Fed. Cl. 250, 265 (1997), aff'd, 152 F.3d 948 (Fed.
Cir. 1998) (Plaintiff's claims for monetary damages, which arise out of [the government's]
alleged negligent and wrongful conduct ... are claims clearly sounding in tort.").

         It is well-established that the Tucker Act explicitly places tort claims beyond the
jurisdiction of this Court. 28 U.S.C. § 1491(a)(l) ("The United States Comt of Federal Claims
shall have jurisdiction to render judgment upon any claim against the United States ... not
sounding in tort."); Hernandez, 96 Fed. Cl. at 204 ("[T]he Tucker Act expressly excludes tmt
claims, including those committed by federal officials, from the jurisdiction of the United States
Court of Federal Claims.") (citation omitted). And so, the Comt must dismiss plaintiff's tort
claims for lack of subject-matter jurisdiction. 4 RCFC 12(b)(l).

         B. The Court Denies Plaintiff's Motion For Default Judgment
         As a final matter, plaintiff has moved for a default judgment against the government
pursuant to RCFC 55(b ). See Pl. Mot. As the government correctly notes in its response and
opposition to plaintiff's motion for default judgment, jurisdiction to hear a claim is a threshold
question that must be resolved before proceeding to the merits of plaintiff's claims. Def. Reply
at 4 (quoting Steel Co. v. Citizens.for a Better Env't, 523 U.S. 83, 88-89 (1998)); see also Def.
Resp. at 2. For this reason, the government has appropriately moved to dismiss this matter upon
jurisdictional grounds before answering the complaint. In addition, as discussed above, the
Cou1t does not possess subject-matter jurisdiction to consider any of plaintiff's claims. And so,
the Court must deny plaintiff's motion for default judgment. See, e.g., Wojtczakv. United States,
No. 12-449C, 2012 WL 4903025, at *4 (Fed. Cl. Oct. 17, 2012) ("Because ... plaintiff still has




4
  As the government con-ectly notes in its reply brief, plaintiff may not rely upon 28 U.S.C. § 1331
(federal question jurisdiction) or 28 U.S.C. § 1332 (diversity jurisdiction) to establish jurisdiction in this
matter, because those statutes apply only to the United States disttict courts. Def. Reply at 3; Jiron v.
United States, 118 Fed. Cl. 190, 201-02 (2014). In addition, plaintiff cannot rely upon the Administrative
Procedures Act ("APA") to establish jurisdiction, because the United States district courts are the
appropriate fora for APA claims. Visconi v. United States, 108 Fed. Cl. 344, 350 (2012). Because the
Court has determined that plaintiff has not established jurisdiction for the reasons discussed above, the
Cou1t does not reach the government's argument that plaintiff lacks standing to bring this action. See
Def. Reply at 4.

                                                      11
not raised allegations over which this court has jurisdiction, the couit denies these motions as
moot.").

V.     CONCLUSION

       In sum, when read in the light most favorable to plaintiff, the complaint makes clear that
plaintiff has not established that the Court possesses subject-matter jurisdiction to consider any
of his c laims. And so, the Court must dismiss this matter for lack of subject-matter jurisdiction
pursuant to RCFC 12(b)( l ). Because plaintiff has not establi shed jurisdiction to bring his claims,
the Court also denies plaintiff's motion for default judgment, pursuant to RCPC 55(b).

       For the foregoing reasons, the Court:

       I. GRANTS the government's motion to dismiss;
       2. DENIES plaintiff's motion for default judgment; and
       3. DISMISSES the complaint.

       The Clerk's Office is directed to ENTER final judgment in favor of the government,
DISMISSING the complaint.

       No Costs.

       IT IS SO ORDERED.




                                                 12